department of the treasury internal_revenue_service washington d c qovernment entities number release date date deg uil number contact person identification_number contact number employer_identification_number form required to be filed tax years and subsequent years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in intemal revenue code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_801 donors may not deduct contributions to you under cade sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this fetter and our proposed adverse determination_letter available for public please read inspection under code sec_6110 affer deleting certain identifying information the enclosed notice notice of intention fo disclose and review the two attached letters that show our proposed deletions the instructions in notice further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you disagree with our proposed deletions you should fallow if you agree with our deletions you do not need to take any letter cg catalog nunber ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is f you have any questions about your sincerely robert choi robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog nonber department of the treasury internal_revenue_service washington d c tax exempt and government entities ‘division’ date nov legend contact person identification_number contact number fax number employer_identification_number uil index dollar_figure dollar_figure dollar_figure name of organization name of for-profit entity president treasuret name state vice presidentsecretary ate a m o l o t e k dear we have considered your application_for recognition of exemption fram federal_income_tax under interna revenue code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does m qualify for exemption under sec_501 of the internal_revenue_code if mis exempt will it qualify for exemption as a private_operating_foundation under sec_4942 of the code fact you m are a corporation who filed articles of incorporation on september with state the articles of incorporation that were filed did not include a purpose or dissolution clause a separate document titled expticit articles of incorporation’ states that you were formed exclusively for purposes described in sec_501 and upon dissolution all of the assets will be donated to another c3 organization was filed with the state and it was dated january articles were filed with the state however this document does not show that it which is four months after your - through bequest you state that you the difference of dollar_figure the financial data was given was contributed to m from and c the investment_income for those three years was dollar_figure your board_of directors consists of b and c husband and wife your organization is requesting exemption as a private_operating_foundation in band c received a dollar_figure that was to be used to establish a charitable foundation in furtherance of o shows that dollar_figure to b and c before the bequest the total expenses shown on page from were do not plan to engage in any fundraising activities your main activity will be for educational_purposes through the support and furtherance of d in the educational areas of religion philosophy dally life and personal relationships language and music and for the creation of related printed matter communication well being and intellectual_property teaching seminars and materials and associated products d has offered these and similar services and teachings since these teaching have been formulated by b and c states in your narrative to part 'v of your form_1023 application you state the purpose of m in supporting the furtherance of d will be met by continuing to conduct public discussions lectures forums private guidance sessions professional continuing education course radio and television programs web site presentations dvd video and cassette tape instruction guiding lifecare and educational professionals expand their practices and facilities semi-annual seminars and offering of written materials for reference instruction guidance you also included a far more complete description of past present and planned activities a copy of the front page of your website and examples of documents which further d products and services which further your purposes educational literature reference booklets teaching material and related products to individuals as well as personal and group teaching seminars and private guidance in state and are presently offered to individuals and study groups in several all of the activities are developed and conducted by b and c your application indicates that you provide d the list of activities which you intend to continue and expand upon includes the following computer networking - has its own wab-site combining d teachings with the practices of massage and yoga to develop unique massage and yoga techniques which are used by other healthcare professionals advised and guided a counselor and chiropractor in the creation of a center offering d techniques developed a new high school curriculum and teaching procedures for private school asa registered architect b is licensed to design or advise about the design of physical public and private music presentations original music lyrics and orchestration and thirty years of weekly dream workshops structures performance by c teaching parables and reading by b to the list of personal presentations add the many many books pamphlets teaching materials and reference guides comprising thousands of pages which have been produced by d tapes and transcripts of thousands of hours of personal consultation and awareness for several thousand individuals and dvd's videos cd's and tapes created by d future teachers and lifecare for years with the assistance of two volunteers ‘you state that you will carry out your exempt purposes by expanding the studies research offerings and presentations training consultation and guidances which have been carried on by b and c professional directly concemed with d and m will remain volunteers and and c can continue the research_and_development which is necessary as the ever-expanding foundation of these teachings you state that d has offered these and similar services and teachings since bhas presented seminars since the these teachings have been formulated by b and c and are offered to individuals study groups you state that b and c offer personal guidance and those who respond to your website provide weekly teachings by computer and telephone thraugh a conferencing hook-up and present group seminars twice a year b and c spend essentially of their daily working time in the creation and dissemination of these educational materials and services intellactual properties and teaching practices and b and c have presented seminars since additionally you state m provides electronic equipment and communication facilities for a weekly broadcast of d information maintain the d website and send a weekly article of d teachings to approximately people around the world your application states that you will create printed matter in relationship to d which includes intellectual_property teaching seminars and materials and associated products your application also includes details of the various prices charged for the booklets pamphlets books manuals reference cards cd’s dvd's and videos that are sold to the public n the past produced cd’s dvd's and cassettes of d teachings and books and pamphlets were however with our appraval you intend to print and typed printed and bound by volunteers distribute these in much greater quantity you stats that existing trademarks literature and music copyrights are owned by b and or g you will pay any renewal fees and as a result you may use the copyrighted materials without additional payment to b or c your application states that b and c maintain their separate personal state business of a you also provided a corporate identification_number for this business business was reported on schedule c you state that b and c present seminars and create d books and products as their outside business m provides technical and financial support such as payments for website teleconferencing repreduction etc and for publication and distribution of educational materials created products or the sale of teaching tools as part of b and c's outside business b provides life readings offers personal guidance sessions is a licensed architect guides dream interpretation groups is completing books for publication and offers musical performances cis a professional musician creates videos dvd's and cd's for private and public organizations including d is a professional artist and offers computer services you indicate that a does not charge for or benefit from your production and sale of of the form_1040 filed by b and c the income from this you have stated that b and c receive compensation from a husband and wife coincidently benefit from the preparation and dissemination of goods and services offered to others you also admit that b and c ‘you state that you de not have an interest in the business of a and you do not promote a you have not provided any further explanation of what these direct as indicated above you submitted a detailed schedule showing b's activities during a complete week in relation to d additionally you state that during this time c worked on creating and editing new video and participating in many personal and tele-conferencing teachings there is no indication which of these activities are attributable to m and which are attributable to a throughout your application you reference your website and your application includes copies of pages of this website the website includes information about o classes and discussions happenings and events etc the website does not contain any distinction between activities of a activities of and c personally and activities of m your application states that you receive funding from personal gifts you also stated that the daily activities are offered by and c through their personal donations of time and materials through nominal charges for teachings and seminars and through sale of related print material and property your appiication states that b and c manage m for compensation listed in the application plus direct expenses expenses consist of as an attachment to your bylaws you included a policy for sales and a policy for purchases ‘the policy for sales indicates that you can sell goods services or products to any officar directors board member employee or company in which these individuals have an interest sales exceeding dollar_figure will be negotiated at fair_market_value or at a rate not to exceed below fair_market_value sales may also be made through competitive bidding f no bidders respond sales may be made at the best reasonable offer or at auction purchases directors board member employee or company in which these individuals have an interest purchases exceeding dollar_figure will be negotiated at fait market_value or at a rate not to exceed above fait market_value in relation to the policy for sales and the paticy for purchases your bylaws make reference to affiliated transactions the bylaws state that if there is a contract or transaction between you and one or more of your directors or officers or between you and any other entity in which one ‘or more of your officers or directors have a financial interest this relationship must be disclosed to the board_of directors the board_of directors may then authorize the contract or transaction by the affirmation vote of a majority of the disinterested directors indicates that you can purchase goods services or praduets from any officer the policy for law sec_501 of the code describes in part an sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the federal tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be bath organized and if an operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization is organized ‘exclusively for one or more exempt purposes only if its arficles of organization a limit the purposes of such arganization to one or more exempt purposes and b do not expressly ‘empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposas sec_1 -1 b of the regulations states that an organization is not organized exolusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to a state_or_local_government for a public purpose or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes far which the dissolved organization was organized section big_number -1 of the regulations provides that an organization will be regarded as operated exclusively far one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose its net_earnings inure in whole or in part to the section big_number c -1 c of the regulations provides an organization is not operated exclusively for one or more exempt purposes if benefit of private shareholders or individuals sec_1 c -1 d ll of the regulations provides an organization is not organized and operated exclusively for one or more purposes unless it serves a public rather than a private interests thus to mest the requirement it is necessary for an organization to establish that itis not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 92_tc_1053 the court stated that having more than an insubstantial part of organization's activities further a non exempt_purpose an organization will fail to establish that it operates exclusively for exempt purposes within the meaning of sec_601 thus an organization will not be entitled fo exemption from taxation under a in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under c of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough te include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in church of spiritual technology v united_states the court held that publishing rights and copyrights alone carry then the rights te recaive the substantial royalties which flow from sales of books and tapes to the public this is a potential for inurement which could preclude exemption in church of scientology v c lr t c holds that the use of an organization to write materials that are then copyrighted to the organization's founder and upon which he receives royalties is a clear use of an organization for a private as opposed to a public purpose- - the crux of a finding of inurement in salvation navy v commissioner t c m the court found that one of reasons why the organization did not qualify for exemption fram federal_income_tax was because it could not prove that its net earning would not inure to the benefit of a private individual its founder in bubbling well church of universal love v commissioner 870_f2d_104 cir the court affirmed the tax court's decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family's control of the organization required open candid disclosure of facts inc in 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in est of hawaii v commissioner t c pincite the court determined that a critical determination is not whether transactions with a for-profit organization is reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for- profit organization benefits substantially from the operation of the exempt_organization in this case non-profit organization was involved in transactions with three for-profit corporations the transactions were made at fair_market_value and the non-profit organization contended that they had no commercial purpose of their own and that the fact that the for-profit corporation may receive a benefit from the transaction was not a ground for denial of tax exempt status however the court claimed that the non-profit organization was a part of a franchise system that was operated for the benefit of the for-profit corporation and that its affiliation with this system taints it with a substantial commercial purpose in chureh by mail that an organization operated for the substantial non-exempt purpose of providing a market for a for-profit corporation was not exempt under sec_501 of the code inc v commissioner 765fdollar_figure cir the court upheld in this case a non-profit organization was formed to promote religion through the distribution of printed religious messages the non-profit organization was related to a for-profit corporation that provided the printing and mailing services for the non-profit organization the for-profit corporation also provided similar services to others as part of its normal commercial operations ‘the court determined that the non-profit organization was operated for the non-exempt purpose of providing a market for the for-profit corporation's services and that this non-exempt purpose would preclude exemption under sec_501 of the code in k's fund raisers inc determined that an organization formed to provide a substantial private benefit to a related for- profit entity was disqualified for exemption under sec_501 v commissioner u s tax cas cch pbig_number the court the applicant organization was formed to raise funds for distribution to charitable causes primarily through the sale of lottery tickets the founders of the organization are also the owners of a for-profit lounge the lottery tickets are sold by the employees and owners of the lounge at its location the court determined that the activities of the applicant organization served to induce customers with a proclivity for this type of gambling nat to desert the launge in favor of other similar establishments function of the applicant this showed that the applicant organization in addition ta its exempt_purpose of raising money for charitable purposes was also operated for the substantial private benefit of the lounge and its owners in a simitar case pll scholarshi82_tc_196 an organization formed to raise money for scholarships was denied exemption under sec_501 in addition the lounge benefited from the publicity surrounding the exempt ‘the organization raised money through the operation of bingo_games held at a lounge owned by two members of the board_of directors hours and the employees of the lounge solicited the bingo players for food and drink orders the court determined that the organization has a nenexempt purpose that was substantial in nature in that they serve to promote business at the lounge through the operation of the bingo_games the bingo_games were held during regular business c b in rev rut holds that an organization whose primary purpose is to promote the circulation of the books of one of its incorporators and whose activities consist of purchasing such works and making them available for public use is not organized and operated exclusively for educational_purposes rey rul 1967_1_cb_123 holds that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation's ownership of common_stock that paid no dividends of a corporation controlled by the foundation's creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 c of the code appligation of law sec_504 issue - the code and regulations limits exemption to those organizations that are both organized and operated exclusively for purposes described in sec_501 c of the code described in sec_501 of the code because you fail both the organizational_test and the operational_test you are not organizational tes specifically you are not organized for exempt purposes as described in sec_1 c - b and c -1 b of the regulations the articles of incorporation that were filed with the state do not contain a purpose clause or dissolution clause the explicit articles of incorporation does contain an acceptable purpose and dissolution clause but there is no evidence that it was filed with the state based on the information that was submitted with your application we concluded that you are not organized exclusively for purposes described in sec_501 c of the code because your filed articles of incorporation do not include a purpose and a dissolution clause operational_test sec_1_501_c_3_-1 c of the regulations states that an organization whose net_earnings inure to the benefit of private shareholders or individuals sec_501 c -1 d ii of the regulations further clarifies that it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest thus far your organization has not demonstrated it will not benefit a distinguish the difference between the activities of m and the activities that are conducted by a acconducts numerous activities which includes conducting workshops and lectures publishing books and producing dvd's cd's ete itis very difficult to are the owners of a and report revenue and expanses on schedule c of their form band c band c formulated the teachings of d and also provide personal guidance study groups weekly teachings and group seminars educational materials and services intellectual properties and teaching practices been offering these and similar services since at least activities and c also create and disseminate m was formed to further these b and c have similar to the organizations described in salvation navy v commissioner supra and bubbling well church of universal love inc v commissioner supra you have not demonstrated that the net eamings would not inure to the benefit of b and c ‘your bylaws indicate that you may sell goods and services to and or purchase goods and services from your board members or any related entities your policy for sales allows you to sell goods and services to related partied for less than fair_market_value your policy for purchases allows you to purchase goods and services from related parties above fair_market_value this demonstrates your intent to provide tangible benefits to board members and related entities as such there is a likelihood that your net_earnings will inure to the benefit of these private individuals as described in sec_1_501_c_3_-1 of the regulations additionally your bylaws contain provisions for how such related_party transactions should be handled according to your bylaws if there is a contract or transaction between you and a related_party that contract or transaction can only be authorized by an affirmative vate of a majority of disinterested directors your only directors are b and c husband and wife who would both be interested parties in any such contracts or transactions as a result there would not be any disinterested directors who could vote on such contracts or transactions ‘you have included a partial list of the previous and on-going activities of d which will be continued and expanded by m in describing these activities you make statements such as the following doffers its expansively enriching teachings to all individuals and professionals without charge or at a minimum charge dteachings are offered through public discussions lectures forums private guidance sessions professional continuing education courses radio and television programs web- site presentations dvd video cd cassette tape instructions guiding lifecare and educational professionals expand their practices and facilities semi-annual seminars and offerings of written materials for reference-instruction-guidance the best way to ilustrate these on-going activities is to present a picture of b's d activities for this previous week m was created as a result of a bequest received in the grantor had a personal relationship with b and c but m did not exist and you did not even know of the bequest prior to the grantor's death at which time you began the process of establishing m as required by the even though b and c formed a nonprofit corporation you did not take any steps codicil differentiate themselves from the activities that they were conducting as their business inc some of your activities bis a registered architect and c is an additionally because you have stated that both you and a will distribute similar based on the information that was submitted it appears the a was formed by b and c to contain all of the activities that they are conducting accomplished musician are educational such as conducting lectures and seminars other activities such as b providing advice about the design of physical one of your major activities is to structures does not appear to further your exempt purposes the copyrights to all of the material produce books cd's dvd's and other similar products produced will remain with b and c also includes life readings offers personal guidance and guides dream interpretation groups similar to church by mail v commissioner supra your organization was formed for the benefit of a for profit entity you are similar to the organization described in rev_rul you have pais for the printing of a booklet that was written by b and you have paid the renewal fees for copyrights held by b and c educational materials it appears that materials you create or publish may be distributed and or sold by both you and by a therefore you have not proven that you will not be involved in the creation publication or distribution of books and other materials that may be written by b and and distributed by a likewise you are similar to the organizations described in church of spiritual technology v united_states supra and church of scientology v c r supra b and c own existing trademarks literature and music copyrights these publishing rights and copyrights alone carry with them the right to receive royalties which flow from sales of materials to the public you have indicated that a sells materials to the public and you have provided sales prices for these you have also indicated that you will continue and expand upon this activity you will materials also be producing printing publishing and distributing these materials by producing printing publishing and distributing materials which are copyrighted by b and c you ars providing b and c with the right to receive royalties or proceeds from the sales of the materials to the public ‘additionally by paying the renewal fees for these trademarks and copyrights on bahalf of b and g you are allowing your net eamings to inure to the benefit of b and c you of hawaii v commissioner supra to the organization described in est in fact you state that b and c spend as a result you have not been able to prove that your activities will your activities are indistinguishable from those of a essentially of their daily working time in the creation and dissemination of d educational materials and services intellectual properties and teaching practices however you have not indicated how much of this time is spent on the activities of a versus how much of this time is spent on the activities of m not substantially benefit a ‘you are similar state that your purpose is to provide support and furtherance of d and that your sole aim is to support the further development expansion teaching and dissemination of these intellectual awarenesses because d was created by b and c and is currently being carried out by b and c through a it is apparent that your activities are substantially benefiting a although your activities have some educational merit on their own and are carried on in a commercial manner your entire operation is being carried on in such a manner that a benefits substantially as a tesult of your operations by supporting and furthering d through your own public teachings private guidance and various educational materials you are also promoting and increasing the marketability of the teachings private guidance and educational materials of because your activities cannot be distinguished from those of a this can also be seen by your website although you state that this is your website it includes information about activities conducted by band c through their sole_proprietorship a the general_public is not able to distinguish between the activities of a the personal activities of b and c and your activities by claiming the website as your own and paying expenses relating to the website you are also providing a benefit to both b and c and their sole_proprietorship a likewise you are also similar to the organization described in church by mail inc commissioner supra you are formed to educate the public about d to do this you create produce and distribute educational materials teachings and be involved in a variety of other educational activities b wrote and provide services to you for example b and c formulated all of the teachings of d c typed the booklet you are currently offering bound the booklet that you are currently offering will use b and c through their operation of a hold copyrights to the materials you and b and therefore like provide similar services to others as part of a’s normal commercial operations the organization described in this case you are operated for the non-exempt purpose of providing a market for a's services and this non-exempt purpose precludes exemption under sec_501 c of the code v commissioner your organization is also similar to those described in k's fund raisers inc supra and p ll scholarship fund v commissioner supra in both of these cases the applicant organization through its exempt_purpose was benefiting or promoting the related for- profit entity and help to promote and market a based on the fact that your activities are indistinguishable from the commercial activities of b and c through their operation of a and because you are providing a substantial benefit to a you are similar to the organizations described in american campaign academy v c lr supra and better business bursau v united_states thus regardless of the furthering the non-exempt purposes of fact that your activities can be considered educational in nature you have failed to establish that you are operating exclusively for exempt purposes within the meaning of sec_501 of the code you have not demonstrated that you are riot organized to serve private interests nor have you proved that your net earings will nof inure to private individuals supra a substantial part of your activities are inurement and private benefit in your situation your activities directly promote and c's sole_proprietorship a you will also conduct public and private b and c through a v similar to the organizations in leon a beeghly v commissioner supra and m is controlled by b and c m was formed to further the philosophy of d and d control is an important factor in determining whether an organization operates for the benefit of private interests rev_rul was developed by b and c the philosophy of d is taught through lectures and seminars by band c the revenue and expenses of b and c are reported on schedule c af form_1040 there is a commercial purpose to the activities of m b and g books co’s dvd's and other products is impossible to although your activities have some educational merit in and of themselves it make a distinction between the activities you conduct and those conducted by b and c in the form of a in addition you have shown that your activities will benefit a as well as b and c purpose and does not individually meet the operational_test for exemption therefore m is not operating in furtherance of an exempt this certainly indicates that furthermore you also sell applicant's position although you have stated that you do not have an interest in a and you do not promate a you admit that b and c husband and wife coincidently benefit from the preparation and dissemination of goods and services offered to others n addition you explained your position by stating any of your activities may be for-profit in nature but such activities are not for-profit in fact simply because all resultant funds must remain within your organization to be used for exempt purposes and cannot be distributed or fund to any significant degree any non-exempt purpose or activity you conclude that used to similarities do not change or threaten your status as a non-profit and no private benefit theses or inurement exists and that your activities are educational in nature you also state that you have not allowed any net_earnings to inure to the benefit of any private you state that you have detailed conflict of interest provisions in place to prevent b individuals and c from voting on any_action which may benefit them and that you have procedures in place for b and c to recluse themselves from such votes you state that if b and c cannot vote then the third board member's vote determines the issue you have disagreed with our interpretation of rev_rul because you state that the circulation of educational materials is not your primary purpose instead you state that the circulation of these products is only as teaching tocls these products are secondary to and supportive of your educational_purposes additionally you state that you do net directly or indirectly purchase any of these products from of c and you will not pay for any rights or use of the products you state that all materials you produce will be produced and offered in the same way you state that you do not advertise therefore your actions do not increase the marketability of a's goods and services you also state that m benefits from whatever advertising the for-profit business might do and any reverse benefit to the for-profit business in purely incidental and unintentional service’s response to applican’ position we hold that you do not meet the requirements for tax exemption under sec_501 based ‘on the explanation provided above you have not been able to clearly differentiate your activities from those of a you admit that b and c may benefit as a result of your preparation and dissemination of good and services offered to others you have not proven that this private benefit is incidental and necessary to the fulfilment of your exempt_purpose although you state that you do not have an interest in a additionally your policy for sates and policy for purchases allows however you have indicated that you will pay renewal ‘we agree that your activities can be considered educational in nature however you state that all funds resulting from your activities are used for exempt purposes and are not used to fund any non-exempt purposes or activities fees for copyrights owned by b and c and you have paid the printing expenses for a booklet written by b you state that will not allow your net_earnings to inure to the benefit of any private individuals however you state that you will provide electronic equipment and facilities for a weekly broadcast of d information that is presented by b and c through their sole_proprietorship a you will maintain the d website which includes information regarding a's activities and you will send a weekly article of d teachings which is currently an activity of a by covering expenses such as these which would normally be attributable to a you are allowing your net_earnings to inure to the benefit of a your net eamings to inure to the benefit of private individuals and related entities you admit that you are unable to prove that an excessive private benefit or inurement will not occur you state that your actions do not increase the marketability of a's goods and services however you admit that any benefit to the for-profit is incidental and unintentional because the general_public is not able to clearly and easily differentiate between your activities the activities of a and the activities of b and c personally you are unable to prove that your actions are not benefiting a your board members are the owners of a you share similar activities products revenues and expenses as a result of the closeness between you and a the activities of one entity will inherently further the activities of the other demonstrate that there is a separation between your activities and the activities of a or that no you provide equipment and facilities for a weekly broadcast benefit to a would accur you maintain presented by a a website which includes detailed information about a's activities again this clearly is you will create publish and disseminate increasing the visibility and marketability of a educational materials regarding d a concept developed by a you will also provide public and private teachings about d because a is still involved in similar activities and because these activities are indistinguishable from your own itis clear that your actions will have an impact on the long-term success of a this is clearly allowing a to conduct their commercial activities you admit that you are unable determination sue based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the internal_revenue_code the activities of m and a are so intertwined that they are indistinguishable from one another as a result benefits inure to private shareholders or individuals and you are organized and operated for the benefit of private interests accordingly you do not qualify for exemption under sec_501 of the code issue - private operatiang foundation we have considered your application_for private_operating_foundation status under sec_4942 of the code in the event that you would qualify for exemption under sec_501 ur conclusion regarding your private_operating_foundation request under sec_4942 of the cade is based on the following factors to qualify as an operating foundation’ for a particular taxable_year private_foundations generally must satisfy an ‘income’ test and one of the three additional tests respectively the ‘assets’ test endowment_test and support_test income tes to satisfy the income test of operating_foundation status an organization must make qualifying distributions within the meaning of sec_4942 and directly for the active conduot of its exempt_activities equal to substantially_all of the lesser_of its adjusted_net_income or minimum_investment_return net_income substantially_all in this context means percent or more of the adjusted based on the information submitted your organization did make enough qualifying distributions in any of the first three years of your existenoe the only income you received from through was investment_income the investment_income you receive from _ through dollar_figure wasdollar_figure dollar_figure respectively as a private_operating_foundation anddollar_figure and the percentages equal and for the qualifying distributions made were through -_ respectively n conclusion your organization does not pass the income test and will not qualify a private_foundation will meet the assets_test if or more of its assets assets_test are devoted directly to the active_conduct of its exempt activity or to a functionally- related business as defined in paragraph c i of the regulations a or a combination of the two consist of stock of a corporation that is controlled by the foundation by ownership of at least of the total voting power of all classes of stock entitled to vote and at least of the total shares and at lest of the assets of which are so devoted or are any combination of and ‘an asset is devoted directly to the foundation's exempt_purpose only if foundation in actually carrying on the charitable educational or other similar function that gives rise to the exempt status of the foundation objects such as museum assets classroom fixtures and research equipment and intangible assets such as patents copyrights and trademarks are directly devoted to the extent they are used by the foundation in directly carrying on its exempt activity however assets for example cash stock bonds or rental property including endowment funds when held primary for the production_of_income for reinvestment or some similar use are not devoted directly to the active_conduct of the foundation's exempt_function even though income from the assets is used to carry on the foundation's exempt_purpose assets such as real_property physical facility or it is used by the the only asset held by your organization is cash therefore your organization doas not pass the asset test endowment_test a foundation will meet the endowment_test if it normally makes qualifying distributions directly for the active_conduct of its exempt_activities of at least two-thirds of its minimum_investment_return a qualifying_distribution is any amount including program related investments and reasonable and necessary grant administration expense paid to accomplish religious charitable scientific literary or other public purposes contributing foundation or by one or more disqualified persons with respect to the foundation or to private non-operating foundations in 20f - organization does not pass the endowment_test using the same formula your organization would not pass he test in your qualifying distributions was only dollar_figure or qualifying distributions do not include contributions by the _ two-thirds of your minimum_investment_return wasdollar_figure - therefore your x dollar_figure dollar_figure in a private_foundation will meet the support_test if support_test at least of its support other than gross_investment_income is normally received from the general_public and or more unrelated exempt_organization not more than of its support other than gross_investment_income is normally received from any one exempt_organization not more than of its support is normally from gross_investment_income your organization does not pass the support_test because all of your support will be from the bequest and investment_income determination - issue based on our analysis of your actual and proposed activities and in light of the applicable law we have determined you do not qualify as a private_operating_foundation under section your organization did not pass the income tast asset test of the code endowment_test and the support’ test summary based on our analysis of your activities and in light of the applicable law we have determined that you do not qualify for tax exemption as an organization described in sec_501 c of the code private_foundation and not a private_operating_foundation under sec_4942 of the code you must file federal_income_tax returns even if we determined that you were described in sec_501 you would be a you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ these items include the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired s v e b n o the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration under penalties of perjury dectare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete this may be your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying dacuments are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power of attormey form_2848 power of attomey and deciaration of representative if you have not already done so you can find more information about representation in publication dollar_figure practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal a sec_2 failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the unitad states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the rs if you da not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to the applicable address nail to deliver to internal_revenue_service eo determinations quality assurance room p o box ginginnati oh internal_revenue_service eo determinations quality assurance main street room gineinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax tf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi robert choi director exernpt organizations rulings agreements enclosure publication
